Citation Nr: 0816872	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-37 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954, including combat service in the Korean 
conflict.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).  

The Board notes a January 2005 statement made by the veteran 
to support the present claim also contains a claim for his 
shoulder, which has not been addressed by the RO.  The Board 
refers this claim to the RO for adjudication.

FINDINGS OF FACT

1.  A right knee disability was not present during service, 
arthritis of the right knee was not manifest within a year 
after service, and any current condition of the knee is not 
attributable to any event, injury or disease during service.

2.  A left knee disability was not present during service, 
arthritis of the left knee was not manifest within a year 
after service, and any current condition of the knee is not 
attributable to any event, injury or disease during service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred, or aggravated, 
in service, and arthritis of the right knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1137, 5107 (West 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007)

2.  A left knee disability was not incurred, or aggravated, 
in service, and arthritis of the left knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1137, 5107 (West 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a January 2005 letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  Upon 
discovering the veteran's medical service records were 
destroyed in a fire at the Records Center, the VA made 
necessary efforts to obtain other medical records that would 
support the veteran's claim.  The veteran's Army National 
Guard service medical records and post service treatment 
records were obtained, and he declined a hearing on this 
matter.  Further, the Board does not have notice of any 
additional evidence which is relevant that the VA has failed 
to obtain.  Though the veteran has not had a disability 
evaluation examination, the Board finds an examination is not 
required since as explained below there is no reasonable 
basis to link the veteran's knee replacements to service.  
Therefore, the duty to provide an examination has not been 
triggered.  See 38 C.F.R. § 3.159(a).  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to 
develop evidence is required.

In a January 2005 statement, the veteran outlines the basis 
of his claim.  In this statement the veteran indicates he had 
no knee problems prior to service, but after service he 
required multiple knee replacements.  The veteran contends 
the need for these surgeries is attributable to the walking, 
running, and carrying of heavy loads he performed while in 
service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran's DD 214 reflects that his 
awards include the Combat Infantryman Badge.  In the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b), 38 C.F.R. § 
3.304(d).

While section 1154(b) relaxes the evidentiary burden for a 
combat veteran, it is important to note to what section 
1154(b) pertains.  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The United States Court of Appeals for Veterans 
Claims succinctly stated this holding: "Section 1154(b) 
necessarily focuses upon past combat service and, for this 
reason, it does not constitute a substitute for evidence of 
current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat veterans 
pertains to establishing the occurrence of an event during 
service.  The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See 38 C.F.R. § 3.303 (2007); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board finds that the veteran has met the first criteria.  
A veteran can prove the existence of a current disability by 
presenting competent medical evidence.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).  The treatment records of October 
1999 through February 2005 indicate that both of the 
veteran's knees have been replaced, and that such procedures 
were medically required.  As such, the Board finds the 
veteran suffers from a current disability.

However, the Board finds no convincing evidence indicating 
that the veteran developed a chronic knee disorder while in 
service or aggravated a pre-existing condition.  As indicated 
above, the veteran's active duty medical records have been 
lost (presumably in a 1973 fire at the facility where they 
were stored).  The veteran's 1955 and 1958 Tennessee Army 
National Guard enlistment medical examination reports, 
however, indicate his lower extremities and musculoskeletal 
system were normal.  Additionally, the National Guard records 
show that the veteran indicated he never suffered from 
lameness, arthritis, or a "trick," or locked knee.  Both of 
these evaluations occurred after the veteran's separation 
from active Army service, and weigh against finding the 
veteran's current knee conditions were aggravated by or 
occurred while in service.  At the earliest, the record shows 
the veteran began complaining of left knee pain in December 
1984 and May 1988 for his right knee, some thirty years after 
separation from service.  

The Board acknowledges the veteran's assertion that his left 
knee was injured while in service, as recounted by James A. 
Goss, M.D. in his March 2005 statement.  However, the fact 
that the history given by the veteran was recorded in a 
medical record does not transform that history into competent 
medical opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Certainly, the veteran is capable of making such 
statements based on his own observations, and were the 
veteran to state he injured his knees in combat, based on the 
provisions of § 1154(b), the Board would accept the veteran's 
account of having received an injury to his left knee during 
combat.  However, the veteran has not actually described a 
combat injury and in any event, such statements cannot be 
considered as an opinion regarding a diagnosis or etiology of 
the current condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In addition, the veteran's medical records 
and previous admissions do not support the onset of 
disability in service.  The current contentions of the 
veteran contradict the statements he made when entering the 
Army National Guard, as does the medical examination 
performed concurrently.  Documents prepared by private health 
care professionals also do not contain an opinion that links 
the veteran's injury to service.  Consequently, the current 
statements of the veteran fail to establish a nexus between 
an inservice injury to his knees and a current knee disorder.  

After considering all of the evidence of record, the Board 
finds that there is no probative evidence that the veteran's 
current knee disabilities are related to service.  The 
National Guard service medical records weigh against a claim 
on either the right or left knee, and the post service 
medical records reflect that any symptoms began long after 
separation.  Evidence of a prolonged period without medical 
complaints after service may be considered as evidence 
against the claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000).  There is no competent evidence that the 
disabilities in the veteran's knees are related to service, 
and the veteran's own opinion that the disorders are related 
to service does not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that the veteran's knee 
disabilities were not incurred in or aggravated by service 
and arthritis of the knees may not be presumed to have been 
incurred in service.  


ORDER

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


